Title: To James Madison from John Gavino, 10 July 1806
From: Gavino, John
To: Madison, James



No: 28
Sir,
Gibraltar 10. July 1806

By the Store Ship Stipleton who arrived the 7. Inst: from Baltimore with a Cargo of Provisions for the State Vessels, I received your few lines of 7. April last with sundry letters for Coll: Lear of Algier which will be forwarded.  That for Lieut. Henly remains by me as has gone for the U. S.  By said Conveyance I was honor’d with the Honl: Presidents Message to Congress for which am thankfull.
I had the honor of adressing you the 25. June last when advised the Portuguese Admiral having returned from Algiers without being able to settle a Peace, as that some Algereen Cruisers had got to the westward & Captured several Portuguese Boats.  I have now the honor of Informing you that it seems the Portuguese admiral in order to prevent Deceptions resolved on Capturing Tunis & Tripolin Cruisers, they have sent in a Polacra belonging to the latter wch: they Captured off Malaga Pierced for 20 Gunns, had 12 Mounted & 53 Men, among them three Renegados who they say belonged to the Philadelphia frigate  by what I learnd from the Portuguese officer who Commands the Polacra they call themselves American.  He could only recollect the Name of one who is called Wilson, was on board the Polacra in the Capacity of Mate or Sailing Master.  They also took from under Cape Spartell an Algereen Schooner, but the Men all got on shore, they found on board upwards of 40 Portuguese which had been made Captives, said Schooner is now in this Port.  Lile the Renegado is to the Westward in a Tripolitan Cruiser, there are also several Algereens to the Westward.  I have the honor to be with respect and Esteem, Sir Your most obedt. & most humb: Serv:

John Gavino

